DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-10) in the reply filed on 01/10/2022 is acknowledged. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in fig. 2A, reference character “104” has been used to designate both base box and side (side is designated “206” in fig. 2B).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “422” in fig. 4B and “628” in fig. 6B.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), and/or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the claim 10 is directed towards a moisture impermeable seal applied to affix the proximal end of the sensor to the circuit board. Although par. 0030 of the specification says that seal 406 may be a sealant, the moisture impermeability property of sealants should be explicitly incorporated to clarify the antecedent basis for the limitation in claim 10. 
Claim Objections
Claims 6-7 and 9 objected to because of the following informalities: the terms “change of sensor slack” in claims 6 and 9 and “change of the sensor slack” in claim 7 should be changed to “the change in the amount of sensor slack” for consistency with claim 5.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 6, and 10 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites the limitation "the housing" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, “the housing” will be read as “a housing”. 
Claim 6 recites the limitation "the channel" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, “the channel” will be read as “a channel”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey et al. (US 20190231238 A1), hereinafter Frey, in view of Cheney, II et al. (US 5568806 A), hereinafter Cheney, II.
Regarding claim 1, Frey teaches an infusion set and sensor assembly (formed by sensor 122 and cannula 114; fig. 3B) to be delivered within a subject (194; fig. 2B), comprising: a cannula (114; fig. 1A), the cannula being hollow (pars. 0038, 0158); a sensor (122) having a proximal end (152) and a distal end (160), the proximal end being held in a fixed location (proximal end 152 connects to circuit board 176 of electronics unit 172; fig. 3B, par. 0165), the distal end being retained with a portion of the cannula (160 is received within cannula 114; par. 0162), the sensor further having sensor slack (150/223; fig. 3B); wherein transitioning the sharp from a first position (222; fig. 3B) to a second position (224; fig. 3C) simultaneously inserts the cannula and sensor to a desired insertion depth within a subject via a single point of insertion (figs. 3B-3C).
	Frey fails to teach the cannula is terminated at a cannula opening. However, Frey teaches in par. 0038 that alternate forms of cannula may be used. 
	Cheney, II teaches a cannula (15) that terminates in a cannula opening (fig. 1). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cannula in Frey to be the cannula as taught by Cheney as both these inventions and the claimed invention are directed towards devices for placing transcutaneous sensors and the references were well-known in the art prior to the effective filing date of the claimed invention. Frey teaches in par. 0038 that alternate forms of cannula other than that explicitly embodied in the detailed description (i.e. in par. 0158 and fig. 1A) may be 
	Frey additionally fails to teach a sharp being at least partially within the hollow of the cannula.
	Cheney, II teaches a sharp (14) partially within the hollow of a cannula (15) (fig. 1, col. 3:21-24). 
Cheney, II teaches in col. 3:21-24 that a rigid insertion needle aids in placing a cannula/sensor combination that might otherwise flex during insertion into the body. It would therefore have been obvious to one of ordinary skill in the art to have incorporated sharp 14 as taught by Cheney, II into the hollow of the cannula of Frey as such a modification would be a simple combination of prior art elements (the sharp in Cheney, II and the device of Frey) according to known methods to yield a predictable result (a cannula/sensor combination that is less likely to bend on insertion into the body). 
Regarding claim 2, Frey further teaches the sensor slack is defined as an amount of the sensor doubling back upon itself (122 loops back on itself, forming loop 150/223; fig. 3B, par. 0173).
Regarding claim 3, Frey further teaches when in the first position, the cannula, the sharp, the sensor and the sensor slack are contained within a housing (housing 130; fig. 3B).
Regarding claim 4 as best understood in light of the 112(b) issue noted above, Frey further teaches the proximal end of the sensor is affixed to a circuit board within the housing (proximal end 152 connects to circuit board 176 of electronics unit 172; fig. 3B, par. 0165).
Regarding claim 5, Frey further teaches during the transition between the first position (222) and the second position (224), there is a change in the amount of sensor slack (figs. 3B-3C).
Regarding claim 7, Frey further teaches change of the sensor slack defines the insertion depth of the cannula and sensor (par. 0036: “The reserve loop may be configured to be formed or magnified when the insertion cannula is in the retracted position, wherein the reserve loop is configured to be completely or at least to a large extend diminished when the insertion cannula is in the extended position.”).
Regarding claim 8, Frey further teaches insertion depth of the sharp defines the insertion depth of the cannula and sensor (par. 0044: “[T]he term “extended position” may refer to a state, wherein the insertion cannula at least partially protrudes from the medical device.”).
Regarding claim 9, Frey further teaches change of the sensor slack partially defines the insertion depth of the cannula and sensor (par. 0061).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey in view of Cheney, II as applied to claim 4 above, and further in view of Nandivada (Enhance Electronic Performance with Epoxy Compounds, attached in Office Action).
	Frey in view of Cheney, II fails to teach a moisture impermeable seal is applied to affix the proximal end of the sensor (152) to the circuit board (176).
	However, Nandivada teaches in the “Potting and Encapsulation” section on pg. 5 that “. . . connectors . . . and other electronic components are often encased in epoxy based potting and encapsulation compounds to protect them against shock and vibration while providing a barrier to moisture and other contaminants."
.
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Matsumoto et al. (US 20160008028 A9) is directed towards a sensor inserting device comprising a flexible sensor and an insertion needle. 
	Mastrototaro (US 5299571 A) is directed towards a sensor inserting device comprising a sensor and an insertion needle partially contained within a cannula.
	Momoki et al. (US 20180289329 A1) is directed towards a sensor inserting device comprising a flexible sensor and an insertion needle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783